Case 1:15-cv-07433-LAP Document 1218-36 Filed 07/15/21 Page 1 of 2


                   McCAWLEY DECLARATION




                    EXHIBIT 15
           Case 1:15-cv-07433-LAP Document 1218-36 Filed 07/15/21 Page 2 of 2


                                                 IN THE CIRCUIT COURT OF THE 17TH
                                                 JUDICIAL CIRCUIT IN AND FOR
                                                 BROWARD COUNTY, FLORIDA

                                                CIVIL DIVISION

 BRADLEY J. EDWARDS, and                        CASE NO. CACE 15-000072
 PAUL G. CASSELL,

         Plaintiffs,
 v.

 ALAN DERSHOWITZ,

         Defend ant.


          ORDER ON BOIES, SCHILLER & FLEXNER LLP'S MOTION TO SEAL

        This Cause comes before the Court on December 18, 2015 upon Boies, Schiller & Flexner

LLP's Motion to Seal "Exhibit B, Affidavit of Alan M. Dershowitz Regarding Meetings with

David Boies" to Defendant Alan M. Dershowitz's Motion in Limine to Overrule Objections As to

Application of Settlement Rules, Filing # 35429605 E-Filed 12111/2015 at 10:08:04 a.m.

        Having reviewed the record and being otherwise fully advised, the Court hereby Orders:




                                                          ........--·..,___.,,.




        DONE AND ORDERED in Broward County, Florida on this
2015.
                                                                                          THoMAs M
                                                        ....._
                                                           ___-        -      ---- - --    n             LYfllc;-., I
                                                                                           ,)~(;   J               ,    I
                                                                                                       8 ?.,. ·~
                                                   Honorable Judge Thomas Lynchr/?        ;.:::1
                                                   Circuit Court Judge             U£ Cop..
                                                                                                            I
cc: Counsel of Record
